Citation Nr: 0512796	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.	Service connection for a back disorder.  

2.	Service connection for hepatitis C, including associated 
with herbicide exposure.  



REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from December 1996 to November 
1968.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.      

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran has submitted new and material evidence with 
regard to his low back disability.  

2.	The veteran's low back disability is related to active 
service.  


CONCLUSIONS OF LAW

1.	The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.200, 20.302 (2004).

2.	The veteran's low back disability was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

Whether New and Material Evidence has been Submitted to 
Reopen the Claim

The RO originally denied the veteran's service connection 
claim for a low back disability in April 1969.  The veteran 
did not file a notice of disagreement with this decision and, 
therefore, did not later perfect an appeal to the Board via 
the filing of a VA Form 9 substantive appeal.  Accordingly, 
the RO's April 1969 rating decision subsequently became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004).  The RO denied the veteran's attempt to reopen this 
claim in March 1980 and November 1998.  

The veteran again filed a claim to reopen the service 
connection claim in January 2002.  After obtaining and 
considering additional medical evidence, the RO decided to 
address the merits of the underlying service connection 
claim.  The RO then denied the veteran's service connection 
claim in a September 2002 rating decision, which the veteran 
timely appealed.  

Before addressing this appeal on the merits, the Board must 
first address whether the RO was correct in reopening the 
veteran's service connection claim.  The Board must make its 
own determination as to whether any newly received evidence 
comprised material evidence that warranted the RO's action.  
Our inquiry is necessary because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Recent regulations changed the VA's definition of "new and 
material evidence."  This change applies prospectively to all 
requests to reopen that are made on or after August 29, 2001.  
See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 38 
C.F.R. § 3.156(a) (2003)].  Because the veteran filed his 
request to reopen this claim after that date (in January 
2002), this regulatory change is applicable here.

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board will now determine whether the RO correctly 
reopened the low back disability claim in the September 2002 
rating decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In support of the effort to reopen his claim, the veteran 
testified at a Board hearing, solicited testimony from his 
spouse at the hearing, and submitted medical records 
reflecting private and VA treatment.    

This is new information associated with the claims folder 
since the last final rating decision in April 1969.  
Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that all of the new 
information is material.  By itself, and with previous 
evidence of record, the new evidence relates to the 
unestablished fact necessary to substantiate the veteran's 
claim.  The new evidence pertains to the specific reason the 
veteran's claim was denied in April 1969 - i.e., it is 
medical evidence that pertains to, and supports, his claim 
that his current back disability was incurred in active 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  In particular, the Board notes the significance of 
the private medical records showing back surgery, the 
significance of a VA compensation examination report showing 
a current disability, and the significance of the VA 
examiner's opinion that the current disability likely relates 
to active service.      

Unlike the record in April 1969, the current record, with the 
addition of the new evidence, tends to satisfy criteria 
necessary to warrant a grant of service connection for the 
low back disability.  As such, the Board finds that the new 
information raises a reasonable possibility of substantiating 
the veteran's claim.  38 C.F.R. § 3.156(a).  The new evidence 
therefore warrants a reopening of the veteran's claim.  

The Merits of the Claim for Service Connection for a Low Back 
Disability 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  Of particular note in 
this matter is that certain chronic diseases including 
arthritis may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  And third, medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The evidence of record supports the veteran's claim to a 
current disability.  A September 2002 VA compensation 
examination found diffuse degenerative joint disease of the 
lumbar spine, particularly at L4-5, with residual pain, 
rigidity, and right leg neuropathy.  The first element of 
Pond is therefore satisfied.  Pond, 12 Vet. App. at 346.  

The evidence of record supports the veteran's claim to an in-
service injury.  The veteran's service medical records show 
that the veteran experienced "severe low back strain-
sprain" in October 1967 while serving in Vietnam.  The 
examiner who treated the veteran for this injury noted that 
the veteran incurred the injury in a foxhole while lifting 
sandbags.  He also noted the veteran's "inability to perform 
ranges of motion."  

Service medical records show other in-service injuries to the 
lower back as well.  In December 1967, the veteran injured 
his back falling from a truck.  The subsequent medical 
examination noted tenderness at L4-5 (the site of the 
veteran's current disability, and the site of a July 1992 
bilateral laminotomy L4-5 with excision of herniated nucleus 
pulposus).  In August 1968, the veteran injured his back 
falling down stairs in a military medical facility.  Service 
medical records reveal complaints of back pain resulting from 
this accident.  And in January 1983, during a period of 
active duty for training, the veteran injured his back during 
a bus accident.  Service medical records dated in February 
and June 1983 show complaints of low back pain and treatment 
for a low back injury.  

The Board finds that, given the evidence of complaints, 
treatment, and diagnoses of a low back disability while in 
service, the second element of Pond is satisfied.  Pond, 12 
Vet. App. at 346.    

The evidence of record also contains competent medical 
evidence connecting the veteran's in-service injuries with 
his current disorder.  The September 2002 VA examiner, who 
apparently did not review the veteran's entire claims file, 
stated that "[i]f the claimed injury did, in fact, occur, 
then, it is at least as likely as not that such an injury 
would have progressed, over time and with repeated 
aggravation, to the current state of the veteran's back 
condition."  The Board finds this opinion strong medical 
evidence of a nexus between the veteran's current disability 
and his in-service injuries.  The opinion is clear in two 
respects - that the veteran has a current disability, and 
that an injury in service would likely be related to the 
disability.  It is uncertain on whether such an injury did in 
fact occur in service.  Given the clear evidence that such an 
injury did occur in service, the Board finds satisfied the 
precedent for this conditional opinion.  The opinion is 
therefore sufficient to connect the veteran's in-service 
injury with his current disability.  The third element of 
Pond is hereby satisfied.  Pond, 12 Vet. App. at 346.

The Board further notes that, even if the second and third 
elements of Pond were not satisfied here, the Board would 
nevertheless find in the veteran's favor due to his combat 
service.  In the case of any veteran who engaged in combat 
with the enemy in active service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  Service connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
Id.

The Board finds application of 38 U.S.C.A. § 1154(b) 
appropriate in this matter.  First, the Board finds 
sufficient evidence that the veteran engaged in combat.  38 
U.S.C.A. § 1154(b).  He received a Combat Infantryman's Badge 
and a Bronze Star Medal, and has been service connected for 
post-traumatic stress disorder as a result of his combat 
service in Vietnam.  Second, the Board finds satisfactory lay 
evidence of the veteran's in-service injury.  38 U.S.C.A. § 
1154(b).  The veteran claims that after jumping from a 
helicopter into a rice paddy in Vietnam, he felt "numbness 
and pain in his back", and that that injury relates to his 
current disability.  Third, the Board finds the record absent 
of clear and convincing evidence rebutting the veteran's 
claim.  38 U.S.C.A. § 1154(b).  And fourth, as already 
detailed, the Board finds sufficient evidence showing that 
the veteran has a current low back disability.  38 U.S.C.A. § 
1154(b).    

With the requisite elements of 38 U.S.C.A. § 1154(b) 
satisfied in this case, the Board finds that the veteran's 
low back disorder is consistent with the circumstances, 
condition, and hardship of his combat service in Vietnam.  38 
U.S.C.A. § 1154(b).  As such, the Board finds under 38 
U.S.C.A. § 1154(b), as well as under Pond, that the veteran's 
current disability relates to his active service.  Pond, 12 
Vet. App. at 346.
    

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for residuals of a low back 
injury is granted.



REMAND

The veteran claims that he incurred during service his 
current hepatitis C disorder.  He initially claimed that 
exposure to herbicide caused this disorder.  Later, he 
suggested two additional possible etiologies - first, that 
contamination from other servicemembers' blood, transmitted 
by soiled jet injectors used for inoculations, caused his 
disorder; or second, that infection from other 
servicemembers' blood, transmitted during combat as the 
veteran carried their bloody bodies to safety, caused his 
disorder.  

The record is absent of medical evidence commenting on 
whether jet injectors or other bloody bodies could transmit 
the hepatitis C virus.  

Accordingly, this appeal is REMANDED for completion of the 
following:

1.  Schedule an appropriate medical 
examination to ascertain the current 
nature and severity of the veteran's 
hepatitis C disorder.  All pertinent 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.

2.  If the examiner finds a current 
hepatitis C disorder, the examiner should 
offer an opinion as to the etiology of 
the disorder.  
    
3.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


